ON REHEARING
John E. Walker and Carl D. Etling, Portland, for the petition.
Before McAllister, Chief Justice, and Rossman, Warner, Perry, Sloan, O’Connell and Goodwin, Justices.
PER CURIAM.
The petition for rehearing reveals that our original opinion in this ease may require clarification. The opinion was intended to and did hold that the statement of facts set forth in an opinion by this court could not be used to prove evidentiary facts in a later *39trial or hearing. We understand the plaintiff’s contention in this case to he that facts stated in the opinion of this court in the former case of Amort v. Tupper (1955) 204 Or 279, 282 P2d 660, could he used to prove necessary evidentiary facts in the trial of the present case. We held that such could not he done. That was the limit of our opinion in this case.
The petition also complains that we did not decide the issue of res judicata. The court is of the opinion that the trial court was correct when it decided that the decision of this court in Amort v. Tupper, supra, was res judicata of the issues presented in the present case.